
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 110
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. DeWine submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Commemorating the 60th anniversary of the
		  historic 1946 season of Major League Baseball Hall of Fame member Bob Feller
		  and his return from military service to the United States.
	
	
		Whereas Robert William Andrew Feller was born on November
			 3, 1918, near Van Meter, Iowa, and resides in Gates Mills, Ohio;
		Whereas Bob Feller enlisted in the Navy 2 days after the
			 attack on Pearl Harbor in 1941;
		Whereas, at the time of his enlistment, Bob Feller was at
			 the peak of his baseball career, as he had been signed to the Cleveland Indians
			 at the age of 16, had struck out 15 batters in his first Major League Baseball
			 start in August 1936, and established a Major League record by striking out 18
			 Detroit Tigers in a single, 9-inning game;
		Whereas Bob Feller is the first pitcher in modern Major
			 League Baseball history to win 20 or more games before the age of 21;
		Whereas Bob Feller pitched the only opening day no-hitter
			 in Major League Baseball history;
		Whereas, on April 16, 1940, at Comiskey Park in Chicago,
			 Bob Feller threw his first no-hitter and began the season for which he was
			 awarded Major League Baseball Player of the Year;
		Whereas Bob Feller served with valor in the Navy for
			 nearly 4 years, missing almost 4 full baseball seasons;
		Whereas Bob Feller was stationed mostly aboard the U.S.S.
			 Alabama as a gunnery specialist, where he kept his pitching arm in shape by
			 tossing a ball on the deck of that ship;
		Whereas Bob Feller earned 8 battle stars and was
			 discharged in late 1945, and was able to pitch 9 games at the end of that
			 season, compiling a record of 5 wins and 3 losses;
		Whereas 60 years ago, amid great speculation that, after
			 nearly 4 seasons away from baseball, his best pitching days were behind him,
			 Bob Feller had 1 of the most amazing seasons in baseball history;
		Whereas, in the 1946 season, Bob Feller pitched 36
			 complete games in 42 starts;
		Whereas, on April 30, 1946, in a game against the New York
			 Yankees, Bob Feller pitched his second career no-hitter;
		Whereas, in 1946, Bob Feller pitched in relief 6 times,
			 saving 4 games;
		Whereas, in 1946, Bob Feller routinely threw between 125
			 and 140 pitches a game, a feat not often seen today;
		Whereas, in 1946, Bob Feller pitched
			 3711/3 innings and had 348 strikeouts;
		Whereas, in 1946, Bob Feller had an earned run average of
			 2.18;
		Whereas, in 1946, a fastball thrown by Bob Feller was
			 clocked at 109 mph;
		Whereas Bob Feller was the winning pitcher in the 1946 All
			 Star Game, throwing 3 scoreless innings in a 12–0 victory by the American
			 League;
		Whereas, in 1946, Bob Feller led the American League in
			 wins, shutouts, strikeouts, games pitched, and innings;
		Whereas the baseball career of Bob Feller ended in 1956,
			 but not before pitching his third no-hitter against the Detroit Tigers on July
			 1, 1951, pitching 12 1-hit games, amassing 266 victories and 2,581 strikeouts,
			 and leading the league in strikeouts 7 times;
		Whereas Bob Feller was inducted into the Baseball Hall of
			 Fame in 1962; and
		Whereas Bob Feller, a beloved baseball figure known as
			 Bullet Bob and Rapid Robert, placed service to
			 his country ahead of playing the game he loved and is a decorated war veteran:
			 Now, therefore, be it
		
	
		That the Congress commemorates the
			 60th anniversary of the 1946 season of Bob Feller and his return from military
			 service to the United States.
		
